Case 2:17-cv-12008-SDW-LDW Document 99 Filed 09/08/20 Page 1 of 24 PageID: 924




NOT FOR PUBLICATION

                                    UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NEW JERSEY



     UNIMAVEN, INC.,                                                    Civil Action No. 17-12008 (SDW) (LDW)

                               Plaintiff,

                       v.                                               OPINION

     TEXAS TR, LLC, et al.,

                               Defendants.                              September 8, 2020


 WIGENTON, District Judge.
            Before this Court are: (1) Plaintiff Unimaven Inc.’s (“Plaintiff”) Motion for Default

 Judgment against Defendant Texas TR, LLC (“TTR”) pursuant to Federal Rule of Civil Procedure

 (“Rule”) 55 1 (D.E. 86); (2) Plaintiff’s Motion for Summary Judgment against Defendant Shmaya

 Marinovsky 2 (“SM”) pursuant to Rule 56 (D.E. 87); (3) SM’s Cross-Motion for Summary

 Judgment pursuant to Rule 56 (D.E. 88); 3 and (4) Plaintiff’s Motions for Sanctions against TTR

 and SM (collectively “Defendants”), as well as Defendants’ former counsel Becker & Poliakoff,

 LLP (“B&P”), pursuant to Rules 37 and 11 (D.E. 86, 87). This Court has jurisdiction pursuant to

 28 U.S.C. § 1332. Venue is proper pursuant to 28 U.S.C. § 1391. This opinion is issued without



 1
     The Court construes Plaintiff’s motion for default judgment as falling under Rule 55.
 2
   Shmaya Marinovsky is also referred to as “Sam Marino” in the case caption and the parties’ briefing. For simplicity,
 the Court will refer to this defendant as “SM.”
 3
   SM filed two identical cross-motions for summary judgment: Docket Entry Numbers 88 (notice of motion) and 88-
 1 (brief in support) were filed as one document at Docket Entry Number 89. This Court cites to the brief in support
 of SM’s first cross-motion for summary judgment only. (See D.E. 88-1.) Additionally, SM’s cross-motion for
 summary judgment and opposition to Plaintiff’s motion for summary judgment are identical except for the sections
 entitled “Conclusion.” (Compare D.E. 88-1, with D.E. 97.)

                                                             1
Case 2:17-cv-12008-SDW-LDW Document 99 Filed 09/08/20 Page 2 of 24 PageID: 925




 oral argument pursuant to Rule 78. For the reasons stated herein: Plaintiff’s Motion for Default

 Judgment is GRANTED in part with the requirement that Plaintiff submit supplemental

 documentation in support of its claimed damages and DENIED in part; Plaintiff’s Motion for

 Summary Judgment is DENIED; SM’s Cross-Motion for Summary Judgment is GRANTED;

 Plaintiff’s Motion for Sanctions pursuant to Rule 37 against TTR is GRANTED with the

 requirement that Plaintiff submit supplemental documentation in support of its claimed attorneys’

 fees; Plaintiff’s Motions for Sanctions pursuant to Rule 37 against B&P and SM are DENIED;

 and Plaintiff’s Motions for Sanctions pursuant to Rule 11 against B&P and Defendants are

 DENIED.

 I.     PROCEDURAL HISTORY

        In short, Plaintiff’s Amended Complaint arises from TTR’s alleged failure to pay Plaintiff

 for electronics sold on TTR’s Amazon account in accordance with an agreement between the

 parties. (See generally D.E. 10 (“Am. Compl.”).) Plaintiff asserts claims against TTR for (1)

 breach of contract (Count I); (2) breach of the implied covenant of good faith and fair dealing

 (Count II); (3) fraud (Count III); and (4) unjust enrichment (Count IV). (Id. ¶¶ 20–48.) Plaintiff

 raises Counts I–IV against SM as an alleged principal/owner of TTR under an alter ego theory, as

 well as a separate count for alleged piercing of TTR’s corporate veil (Count V). (Id. ¶¶ 3, 20–54.)

        Relevant here, Defendants filed an Answer and TTR filed Counterclaims against Plaintiff.

 (D.E. 12.) On January 2, 2020, this Court granted former counsel for TTR’s unopposed motion to

 withdraw and ordered that TTR appear by new counsel given its status as a corporate entity. (D.E.

 77 at 2.) TTR did not appear by counsel and failed to respond to this Court’s subsequent Order to

 Show Cause as to why TTR’s Answer and Counterclaims should not be stricken. (D.E. 80). Thus,

 this Court adopted Magistrate Judge Leda D. Wettre’s Report and Recommendation (“R&R”)



                                                 2
Case 2:17-cv-12008-SDW-LDW Document 99 Filed 09/08/20 Page 3 of 24 PageID: 926




 (D.E. 84) striking TTR’s Answer and Counterclaims. (D.E. 95.) The Answer remained, however,

 as asserted by SM. 4 (See id.) In light of the Court’s January 2, 2020 Order and subsequent R&R

 reiterating that TTR faced default should it fail to appear with counsel (see D.E. 77 at 2; D.E. 84

 at 2), this Court further directed the Clerk of the Court to enter default against TTR. (D.E. 98.)

          On March 26, 2020, this Court granted Plaintiff leave to file motions for default judgment

 against TTR and summary judgment against SM (see D.E. 85), which were filed on April 9, 2020.

 (D.E. 86, 87.) In the same motions, Plaintiff moved for sanctions pursuant to Rules 37 and 11

 against Defendants and their former counsel, B&P. (D.E. 86, 87.) Although this Court granted

 SM leave to file a cross-motion for summary judgment together with his response to Plaintiff’s

 motion for summary judgment (see D.E. 85), SM filed a separate cross-motion for summary

 judgment and opposition docketed on April 14, 2020, and June 16, 2020, respectively. (D.E. 88,

 97.) In addition, B&P filed an opposition to Plaintiff’s motion for Rule 37 and 11 sanctions against

 it on May 4, 2020. (D.E. 94.) Plaintiff declined to reply to oppositions filed by B&P and SM.

 II.      FACTUAL BACKGROUND

                                        A. Undisputed Material Facts

          Here, Plaintiff filed a Statement of Undisputed Material Facts with a corresponding

 certification from Plaintiff’s President including exhibits. (See generally D.E. 87-1 (“Plt. SMF”);

 see also D.E. 87-3 (“Blaker Cert.”) (attaching exhibits)). 5 Because the Court’s adjudication of the



 4
   The Court notes that SM did not assert any counterclaims against Plaintiff. (See D.E. 12; D.E. 84 at 2 n.1 (noting
 that only TTR alleged counterclaims against Plaintiff; D.E. 82 at 1 (same).) Thus, while SM states that he “do[es] not
 object to the claims brought forth by [himself] to be dropped from the case,” and Plaintiff maintains that “[SM’s]
 Counterclaim still exists” (see D.E. 97 at 8; D.E. 87-2 at 15), the record makes clear that there are no counterclaims
 currently before this Court.

 5
   Because SM failed to file a responsive statement of material facts as required under the Federal and Local Rules,
 Plaintiff’s Statement of Undisputed Material Facts may be considered undisputed. See Fed. R. Civ. P. 56(e)(2); L.
 Civ. R. 56.1(a) (stating that “any material fact not disputed shall be deemed undisputed for purposes of the summary
 judgment motion”); see also Robinson v. N.J. Mercer County Vicinage - Family Div., 562 F. App’x 145, 147, 149 (3d

                                                           3
Case 2:17-cv-12008-SDW-LDW Document 99 Filed 09/08/20 Page 4 of 24 PageID: 927




 parties’ motions for summary judgment ultimately rests on what the record lacks, the Court writes

 primarily to provide context for the reader. Plaintiff sells electronic and equipment, including

 Apple and Microsoft products. (Plt. SMF ¶ 1.) On July 1, 2016, Ari Marinovsky emailed Plaintiff

 to introduce his brother, SM, 6 and solicit business for TTR’s Amazon account. (Id. ¶¶ 2, 3; Blaker

 Cert. at 85, Ex. K; 7 see also D.E. 97 at 2.) This email stated that “[SM] has a great thing going

 with vendor central [Amazon]” and “guarantee[d] [that] going with [Defendants] w[ould] raise

 [Plaintiff’s] bottom line.” (Plt. SMF ¶ 3; Blaker Cert. at 85, Ex. K.) The same email also provided

 that there would be “no returns.” (Plt. SMF ¶ 3; Blaker Cert. at 85, Ex. K.)

          Plaintiff and TTR entered an agreement where Plaintiff would provide goods for sale

 through TTR’s Amazon account. (Plt. SMF ¶¶ 2, 4–5; Blaker Cert. ¶¶ 3, 5–6; D.E. 97 at 2.) Under

 the agreement, TTR would submit purchase orders that it had received from Amazon to Plaintiff

 and, in turn, Plaintiff would ship products directly to Amazon. (Plt. SMF ¶¶ 2, 5; Blaker Cert. ¶¶

 3, 6; see D.E. 97 at 2.) TTR would then remit proceeds, less profits, to Plaintiff. (Plt. SMF ¶ 5;

 Blaker Cert. ¶ 6; D.E. 97 at 2.) TTR, however, made several late payments, and by November 23,

 2016, ceased payments to Plaintiff completely. (Plt. SMF ¶¶ 8–9; Blaker Cert. ¶¶ 9–10.) The

 outstanding balance owed to Plaintiff totals $159,309.17. (Plt. SMF ¶ 12; Blaker Cert. ¶ 13.)

          At an unspecified time, Apple apparently conducted test purchases of TTR’s products and




 Cir. 2014). Given SM’s pro se status, however, the Court will not deem any fact undisputed to the extent it appears
 to be contested by SM and is unsupported in the record submitted by Plaintiff.

 6
  Although Plaintiff maintains that SM owned 5% of TTR, the Court considers SM’s ownership to be a disputed fact.
 First, the 2015 employment agreement purportedly between SM and TTR cited in support of Plaintiff’s assertion was
 not executed. (Plt. SMF ¶ 32; see Blaker Cert. at 94–103, Ex. N.) Second, SM contends that he was an employee at
 TTR, which is, at minimum, supported by the record. (See D.E. 97 at 2; see also Blaker Cert. at 87, 90, 92, Exs. K–
 M (noting, in SM’s email signature block, his title of “Chief Operations Officer/ Business Development” at TTR).)
 7
   All page references to the Blaker Certification and exhibits included therein are to the ECF pagination in the upper
 right-hand corner.


                                                           4
Case 2:17-cv-12008-SDW-LDW Document 99 Filed 09/08/20 Page 5 of 24 PageID: 928




 informed TTR that the products were counterfeit. (Plt. SMF ¶ 6; Blaker Cert. ¶ 7.) The record

 submitted by Plaintiff reflects, and SM concedes, that Apple contacted TTR on October 21, 2016,

 regarding the allegedly counterfeit Apple goods sold on TTR’s Amazon account. 8 (Blaker Cert.

 at 51, Ex. H; D.E. 97 at 3; see Plt. SMF ¶ 6; see also Blaker Cert. ¶ 7.) Plaintiff received an email

 from SM on December 2, 2016, indicating that Amazon withheld payments on TTR’s Amazon

 account, which had been shut down. (Plt. SMF ¶ 14; Blaker Cert. ¶ 15; id. at 92, Ex. M.)

 III.    LEGAL STANDARDS

                                         A. Default Judgment

         Federal Rule of Civil Procedure 55(a) permits the entry of default against a party who “has

 failed to plead or otherwise defend, and that failure is shown by affidavit or otherwise.” Fed. R.

 Civ. P. 55(a). “Once a party has defaulted, the consequence is that the factual allegations of the

 complaint, except those relating to the amount of damages, will be taken as true.” Teamsters

 Pension Fund of Phila. & Vicinity v. Am. Helper, Inc., No. 11-624, 2011 WL 4729023, at *2

 (D.N.J. Oct. 5, 2011) (internal quotations omitted). After default is entered, the moving party

 “may seek the Court’s entry of default judgment under either Rule 55(b)(1) or Rule 55(b)(2).”

 Doug Brady, Inc. v. N.J. Bldg. Laborers Statewide Funds, 250 F.R.D. 171, 177 (D.N.J. 2008).

 “The entry of a default judgment is largely a matter of judicial discretion, although the Third

 Circuit has emphasized that such discretion is not without limits, . . . and [has] repeatedly state[d]

 [its] preference that cases be disposed of on the merits whenever practicable.” Chanel, Inc. v.

 Gordashevsky, 558 F. Supp. 2d 532, 535 (D.N.J. 2008) (internal quotations omitted).

         When determining whether to enter a default judgment, the Court must first: “(1) determine

 it has jurisdiction both over the subject matter and parties; (2) determine whether defendants have


 8
  Whether SM had knowledge of allegedly counterfeit goods sold on TTR’s Amazon account prior to July 2016 is
 contested by SM, and is not supported in the record submitted by Plaintiff. (See D.E. 97 at 3.)

                                                     5
Case 2:17-cv-12008-SDW-LDW Document 99 Filed 09/08/20 Page 6 of 24 PageID: 929




 been properly served; (3) analyze the [c]omplaint to determine whether it sufficiently pleads a

 cause of action; and (4) determine whether the plaintiff has proved damages.” Travelodge Hotels,

 Inc. v. Wilcox Hotel, LLC, No. 17-0391, 2018 WL 1919955, at *3 (D.N.J. Apr. 23, 2018). The

 Court must also consider: “(1) the prejudice suffered by the party seeking default; (2) whether the

 party subject to default has a meritorious defense; and (3) the culpability of the party subject to

 default.” Super 8 Worldwide, Inc. v. Mahesh, Inc., No. 18-16336, 2019 WL 3244878, at *2 (D.N.J.

 July 19, 2019) (citing Doug Brady, Inc., 205 F.R.D. at 177). “All doubts must be resolved in favor

 of proceeding on the merits.” Id.

                                      B. Summary Judgment

        Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

 to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

 56(a). The “mere existence of some alleged factual dispute between the parties will not defeat an

 otherwise properly supported motion for summary judgment; the requirement is that there be no

 genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). A

 fact is only “material” for purposes of a summary judgment motion if a dispute over that fact

 “might affect the outcome of the suit under the governing law.” Id. at 248. A dispute about a

 material fact is “genuine” if “the evidence is such that a reasonable jury could return a verdict for

 the nonmoving party.” Id. The dispute is not genuine if it merely involves “some metaphysical

 doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

 586 (1986).

        The moving party must show that if the evidentiary material of record were reduced to

 admissible evidence in court, it would be insufficient to permit the nonmoving party to carry its

 burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). Once the moving party



                                                  6
Case 2:17-cv-12008-SDW-LDW Document 99 Filed 09/08/20 Page 7 of 24 PageID: 930




 meets its initial burden, the burden then shifts to the nonmovant who must set forth specific facts

 showing a genuine issue for trial and may not rest upon the mere allegations, speculations,

 unsupported assertions or denials of its pleadings. Shields v. Zuccarini, 254 F.3d 476, 481 (3d Cir.

 2001). “In considering a motion for summary judgment, a district court may not make credibility

 determinations or engage in any weighing of the evidence; instead, the non-moving party’s

 evidence ‘is to be believed and all justifiable inferences are to be drawn in his favor.’” Marino v.

 Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004) (quoting Anderson, 477 U.S. at 255).

        The nonmoving party “must present more than just ‘bare assertions, conclusory allegations

 or suspicions’ to show the existence of a genuine issue.” Podobnik v. U.S. Postal Serv., 409 F.3d

 584, 594 (3d Cir. 2005) (quoting Celotex Corp., 477 U.S. at 325). Further, the nonmoving party

 is required to “point to concrete evidence in the record which supports each essential element of

 its case.” Black Car Assistance Corp. v. New Jersey, 351 F. Supp. 2d 284, 286 (D.N.J. 2004). If

 the nonmoving party “fails to make a showing sufficient to establish the existence of an element

 essential to that party’s case, and on which . . . [it has] the burden of proof,” then the moving party

 is entitled to judgment as a matter of law. Celotex Corp., 477 U.S. at 322–23. Furthermore, in

 deciding the merits of a party’s motion for summary judgment, the court’s role is not to evaluate

 the evidence and decide the truth of the matter, but to determine whether there is a genuine issue

 for trial. Anderson, 477 U.S. at 249. The nonmoving party cannot defeat summary judgment

 simply by asserting that certain evidence submitted by the moving party is not credible. S.E.C. v.

 Antar, 44 F. App’x 548, 554 (3d Cir. 2002).

                                             C. Sanctions

                                       i.   Rule 37 Sanctions

        Under Rule 37(b)(2)(A), the court may impose sanctions when a party “fails to obey an



                                                   7
Case 2:17-cv-12008-SDW-LDW Document 99 Filed 09/08/20 Page 8 of 24 PageID: 931




 order to provide or permit discovery.” Fed. R. Civ. P. 37(b)(2)(A). Among a wide range of

 repercussions, sanctions may include dismissal and default judgment.                              Fed. R. Civ. P.

 37(b)(2)(A)(v)–(vi). Although the imposition of sanctions is “generally entrusted to the discretion

 of the district court,” Bowers v. Nat’l Collegiate Athletic Ass’n, 475 F.3d 524, 538 (3d Cir. 2007),

 Rule 37(b)(2) limits the court’s discretion. Clientron Corp. v. Devon IT, Inc., 894 F.3d 568, 580

 (3d Cir. 2018). Any sanction issued must be “just” and “the sanction must be specifically related

 to the particular ‘claim’ which was at issue in the order to provide discovery.” Harris v. City of

 Phila., 47 F.3d 1311, 1330 (3d Cir. 1995) (quoting Ins. Corp. of Ir., Ltd. v. Compagnie des

 Bauxites, 456 U.S. 694, 707 (1982)).

          When considering whether to dismiss a case under the purview of Rule 37, the court weighs

 six factors enumerated in Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984). 9

 Wachtel v. Health Net, Inc., 239 F.R.D. 81, 101 (D.N.J. 2006) (“When . . . a court is asked to

 sanction a party by depriving the party of the right to proceed with or defend against a claim, the

 court applies the analysis established in Poulis [].”); see Hogan v. Raymond Corp., 536 F. App’x

 207, 212 (3d Cir. 2013). In addition or alternative to dismissal, the court may impose on a party

 and/or its attorney, reasonable expenses including attorney’s fees, “caused by unjustified failure

 to comply with discovery orders or pretrial orders.” Virtual Studios, Inc. v. Art Flock & Screen,

 Inc., No. 11-0622, 2015 WL 6150944, at *3 (D.N.J. Oct. 19, 2015); Fed. R. Civ. P. 37(b)(2)(C).

                                            ii.    Rule 11 Sanctions

          Pursuant to Rule 11, “after notice and a reasonable opportunity to respond . . . the court




 9
   The factors include: “(1) the extent of the party’s personal responsibility; (2) the prejudice to the adversary caused
 by the failure to meet scheduling orders and respond to discovery; (3) a history of dilatoriness; (4) whether the conduct
 of the party or the attorney was willful or in bad faith; (5) the effectiveness of sanctions other than dismissal, which
 entails an analysis of alternative sanctions; and (6) the meritoriousness of the claim or defense.” Poulis, 747 F.2d at
 868 (emphasis omitted).

                                                            8
Case 2:17-cv-12008-SDW-LDW Document 99 Filed 09/08/20 Page 9 of 24 PageID: 932




 may impose an appropriate sanction on any attorney, law firm, or party that violated [Rule 11(b)]

 or is responsible for the violation.” Fed. R. Civ. P. 11(c). In relevant part, Rule 11(b) provides

 that:

                By presenting to the court a pleading, written motion, or other paper-
                whether by signing, filing, submitting, or later advocating it—an
                attorney or unrepresented party certifies that to the best of the
                person’s knowledge, information, and belief, formed after an
                inquiry reasonable under the circumstances . . .

                (2) the claims, defenses, and other legal contentions are warranted
                by existing law or by a nonfrivolous argument for extending,
                modifying, or reversing existing law or for establishing new law;

                (3) the factual contentions have evidentiary support or, if
                specifically so identified, will likely have evidentiary support after
                a reasonable opportunity for further investigation or discovery . . . .

 Ultimately, sanctions under Rule 11 are “intended to discourage the filing of frivolous,

 unsupported, or unreasonable claims.” Leuallen v. Borough of Paulsboro, 180 F. Supp. 2d 615,

 618 (D.N.J. 2002).

         The Third Circuit has reiterated that the well-established legal standard to evaluate conduct

 alleged to have violated Rule 11 is “reasonableness under the circumstances” which remains

 “within the sound discretion of the District Court.” Brubaker Kitchens, Inc. v. Brown, 280 F.

 App’x 174, 185 (3d Cir. 2008). Reasonableness is “an objective knowledge or belief at the time

 of the filing of a challenged paper that the claim was well-grounded in law and fact.” Ford Motor

 Co. v. Summit Prods. Inc., 930 F.2d 277, 289 (3d Cir. 1991) (internal quotations omitted).

 “Generally, sanctions are prescribed only in the exceptional circumstance where a claim or motion

 is patently unmeritorious or frivolous.” Id. (internal quotations omitted). “Courts . . . have denied

 sanctions where the law and facts, even if not adopted by the court, are ambiguous and could be

 reasonably interpreted in more than one way.” In re Cendant Corp. Derivative Action Litig., 96



                                                  9
Case 2:17-cv-12008-SDW-LDW Document 99 Filed 09/08/20 Page 10 of 24 PageID: 933




 F. Supp. 2d 403, 405 (D.N.J. 2000) (citing Ford Motor, 930 F.2d at 289–90).

 IV.    DISCUSSION

                                  A. Default Judgment Against TTR

                                       i.   Entry of Default

        First, the Court must ensure that default was properly entered by the Clerk of the Court.

 For the reasons stated therein, this Court ordered that the Clerk of the Court enter default against

 TTR. (D.E. 98.) TTR was fully aware that its failure to plead or otherwise defend this action

 would result in its default since at least January 2, 2020. Thus, the Clerk’s entry of default was

 proper under Rule 55(a). See TBI Unlimited, LLC v. Clear Cut Lawn Decisions, LLC, No. 12-

 3355, 2016 WL 5660426, at *3 (D.N.J. Sept. 29, 2016) (finding entry of default appropriate where

 “[d]efendants were informed by the Court that they needed proper representation on three separate

 occasions [and] failed to appear with proper representation or otherwise defend th[e] action.”).

                            ii.     Jurisdiction and Proof of Service

        Next, the Court “has an affirmative duty to look into its jurisdiction both over the subject

 matter and the parties” when a motion for default judgment is made against a non-appearing party.

 Ramada Worldwide Inc. v. Benton Harbor Hari Ohm, L.L.C., No. 05-3452, 2008 WL 2967067, at

 *9 (D.N.J. July 31, 2008). Here, the Court has diversity jurisdiction over Plaintiff’s claims

 pursuant to 28 U.S.C. § 1332. Plaintiff is a corporation with its principal place of business in

 Hackensack, New Jersey; TTR’s principal place of business is in Houston, Texas; and the amount

 in controversy exceeds $75,000. (Am. Compl. ¶¶ 1–2, 17.) The Court also has personal

 jurisdiction over TTR because it conducted business in New Jersey, made contacts with Plaintiff

 in New Jersey, and entered into a business arrangement with Plaintiff, a New Jersey corporation.

 See ACP GP v. United Home Care, Inc., No. 18-8786, 2018 WL 4693969, at *5 (D.N.J. Oct. 1,



                                                 10
Case 2:17-cv-12008-SDW-LDW Document 99 Filed 09/08/20 Page 11 of 24 PageID: 934




 2018) (“Where a party purposefully avails himself of the laws of New Jersey by entering an

 agreement with a New Jersey company whose effects would be felt in New Jersey, a court located

 in New Jersey may properly exercise personal jurisdiction over him.”) (citing Print Data Corp. v.

 Morse Financial, Inc., No. 01-4430, 2002 WL 1625412, at *3–4 (D.N.J. July 12, 2002))); (see

 generally Am. Compl.)

        In addition, the Court finds that proof of service is sufficient in this case. The Amended

 Complaint was served on TTR on May 24, 2018 via CM/ECF. (D.E. 11.) Moreover, B&P timely

 served TTR with copies of the Court’s January 2, 2020 Order granting its motion to withdraw as

 TTR’s counsel. (See D.E. 77, 78, 79.)

                                    iii.      Causes of Action

                                           1. Contract Claims

        Under New Jersey law, the elements of a breach of contract claim are: “a valid contract,

 that the defendant failed to perform his obligations under the contract and that the plaintiff

 sustained damages as a result.” Peck v. Donovan, 565 Fed. App’x. 66, 70 (3d Cir. 2012) (quoting

 Murphy v. Implicito, 920 A.2d 678, 689 (N.J. App. Div. 2007)). Plaintiff maintains that it entered

 an agreement with TTR where Plaintiff agreed to ship electronic goods directly to Amazon after

 it received a purchase order from TTR. (Am. Compl. ¶¶ 8–12; D.E. 86-1 at 2, 10.) Under the

 agreement, TTR would remit payment to Plaintiff, minus profits. (Am Compl. ¶ 12; D.E. 86-1 at

 2, 11.) Plaintiff submits that TTR breached the agreement by failing to remit payment to Plaintiff

 for electronic goods Plaintiff shipped to Amazon. (Am. Compl. ¶¶ 14, 17; D.E. 86-1 at 2, 11.)

 Consequently, Plaintiff’s damages total $159,309.17. (Am. Compl. ¶ 17; D.E. 86-1 at 2, 11.)

 Because “[a] consequence of the entry of a default judgment is that the factual allegations of the

 complaint, except those relating to the amount of damages, will be taken as true,” Plaintiff



                                                   11
Case 2:17-cv-12008-SDW-LDW Document 99 Filed 09/08/20 Page 12 of 24 PageID: 935




 adequately maintains a breach of contract claim against TTR. 10 See Comdyne I, Inc. v. Corbin,

 908 F.2d 1142, 1149 (3d Cir. 1990) (internal quotations omitted).

         Next, because Plaintiff seeks identical damages for the same conduct under its claims for

 breach of contract, breach of the implied covenant of good faith and fair dealing, and unjust

 enrichment (see D.E. 86-1 at 9–12), Counts II and IV are duplicative of Count I and cannot be

 maintained as separate causes of action. See Sun Nat’l Bank v. Seaford Specialty Surgery Ctr.,

 LLC, No. 13-5800, 2016 WL 6154894, at *3 (D.N.J. Oct. 20, 2016) (granting default judgment on

 breach of contract claims noting that where a valid contract exists, a party cannot maintain

 duplicative causes of action for unjust enrichment and breach of the implied covenant of good faith

 and fair dealing).

                                               2. Fraud Claim

         Plaintiff’s remaining claim against TTR for fraud (Count III) is construed as a claim for

 fraudulent inducement and/or concealment. “To state a claim for fraud in New Jersey arising out

 of events surrounding a contractual relationship, a party must allege fraud ‘in the original contract,

 not its non-fulfillment.’” Marsala v. Dun & Bradstreet, No. 10-302, 2010 WL 11570249, at *2

 (D.N.J. May 27, 2010) (quoting Barry By Ross v. N.J. State Highway Auth., 585 A.2d 420, 424

 (N.J. Super. Ct. Ch. Div. 1990) (“A failure to fulfill a promise may constitute a breach of contract,

 but it is not fraud and the non-performance of that promise does not make it so.”)). Thus, as a

 preliminary matter, any alleged misstatement not extraneous to the parties’ agreement is

 considered fraud in the performance, such that the claim is duplicative of Count I for breach of

 contract. See Asco Power Techs., L.P. v. Pepco Techs., L.L.C., No. 03-1942, 2006 WL 3000334,


 10
    Although Plaintiff does not submit a copy of the agreement or any invoices with the Amended Complaint, it does
 attach “documentation supporting the validity of the agreement,” see TBI Unlimited, 2016 WL 5660426, at *2,
 including emails noting TTR’s terms and TTR’s desire to “fully reconcile [Plaintiff’s] accounts” after Amazon
 withheld payment from TTR. (See Am. Compl. at 12–20, Exs. A, C.)

                                                        12
Case 2:17-cv-12008-SDW-LDW Document 99 Filed 09/08/20 Page 13 of 24 PageID: 936




 at *6 (D.N.J. Oct. 20, 2006); see also Marsala, 2010 WL 11570249, at *2 (granting motion to

 dismiss fraud claims as duplicative of a breach of contract claim because plaintiffs did “not plead

 a claim of fraud in the inducement of the original contract or fraud separate from the contract”).

         Accordingly, to maintain a claim for fraudulent inducement or concealment, Plaintiff must

 establish “(1) a material misrepresentation of a presently existing or past fact; (2) knowledge or

 belief by the defendant of its falsity; (3) an intention that the other person rely on it; (4) reasonable

 reliance thereon by the other person; and (5) resulting damages.” Kare Distribution, Inc. v. Jam

 Labels and Cards LLC, No. 09-969, 2009 WL 3297555, at *4 (D.N.J. Oct. 9, 2009) (quoting Banco

 Popular N. Am. v. Gandi, 876 A.2d 253, 260 (N.J. 2005)). When a party deliberately suppresses

 “a material fact that should be disclosed [it] is viewed as equivalent to a material misrepresentation

 . . . which will support a common law fraud action.” Arcand v. Brother Int’l Corp., 673 F. Supp.

 2d 282, 305 (D.N.J 2009) (internal quotations omitted). However, there is no duty to disclose a

 fact “unless such disclosure is necessary to make a previous statement true or the parties share a

 ‘special relationship,’” such as a fiduciary relationship. Lightning Lube, Inc. v. Witco Corp., 4

 F.3d 1153, 1185 (3d Cir. 1993). Furthermore, claims for fraudulent inducement and concealment

 are subject to the heightened pleading standard of Rule 9(b). Arcand, 673 F. Supp. 2d at 305.

         Plaintiff’s fraud claim is based on alleged misrepresentations concerning (1) TTR’s

 legitimate business practices; (2) TTR’s guarantee to raise Plaintiff’s “bottom line;” (3) TTR’s

 promise of timely payments to Plaintiff; (4) TTR’s promise of “no returns”; and (5) TTR’s other

 allegedly counterfeit products on Amazon. (Am. Compl. ¶¶ 33–34; D.E. 86-1 at 7.) The first and

 second alleged misrepresentations are “not definite enough to constitute a material

 misrepresentation of [a] presently existing fact.” See USI Int’l, Inc. v. Festo Didactic, Inc., No.

 15-8451, 2016 WL 4487858, at *3 (D.N.J. Aug. 24, 2016). Plaintiff provides no specific



                                                    13
Case 2:17-cv-12008-SDW-LDW Document 99 Filed 09/08/20 Page 14 of 24 PageID: 937




 statements it relied on that are indicative of TTR’s legitimate business practices, nor does Plaintiff

 contend that its “bottom line” failed to rise from its dealings with TTR. (See generally Am.

 Compl.; D.E. 86-1.) Further, the alleged promise of timely payments is duplicative of Plaintiff’s

 breach of contract claim, and therefore cannot be the basis of a simultaneous fraudulent

 inducement claim. 11 (See Am. Compl. ¶ 22 (alleging that Defendants breached the parties’

 agreement by “fail[ing] to provide payment for goods delivered by the Plaintiff for sale on

 Amazon”)); see also USI Int’l, 2016 WL 4487858, at *3. Next, while TTR’s July 1, 2016 email

 represented “no [product] returns,” Plaintiff’s main grievance remains TTR’s failure to provide

 payment for goods in violation of the parties’ agreement. (See Am. Compl. ¶ 44 (“Defendants also

 sold and/or received returned products without providing payment to Plaintiff as per the terms of

 the agreement.”) (emphasis added).) Thus, the failure to provide payment for returned goods is

 also duplicative of Plaintiff’s breach of contract claim. Lastly, although Plaintiff claims that

 Defendants made “false and fraudulent representations to Plaintiff that Defendants did not sell

 counterfeit items on Amazon” (Am. Compl. ¶ 33; D.E. 86-1 at 7), Plaintiff fails to identify any

 alleged misrepresentations with specificity, which, at minimum violates Rule 9(b)’s heightened

 pleading standard. (See generally Am. Compl.); see also USI Int’l, 2016 WL 4487858, at *2

 (stating that fraudulent inducement claims are subject to Rule 9(b)’s pleading requirements,

 including “both the individual who made the misrepresentation and the person to whom the

 misrepresentation was made”). Even if TTR concealed the alleged fact that it sold counterfeit

 products, Plaintiff fails to claim the existence of “a special relationship giving rise to [TTR’s]




 11
   Moreover, although Plaintiff contends that TTR’s July 1, 2016 email stated that payments would be made in a timely
 manner (Am. Compl. ¶ 34; D.E. 86-1 at 7), the same email attached to the Amended Complaint contains no such
 representation. (Am. Compl. at 12, Ex. A.)

                                                         14
Case 2:17-cv-12008-SDW-LDW Document 99 Filed 09/08/20 Page 15 of 24 PageID: 938




 affirmative duty to disclose.” 12 See Argabright v. Rheem Mfg. Co., 201 F. Supp. 3d 578, 603

 (D.N.J. 2016) (“The mere fact that [p]laintiff trusted and relied on [d]efendant is insufficient to

 show a special relationship requiring a duty to disclose.”) (internal quotations omitted). Thus,

 Plaintiff does not establish a cause of action for fraudulent inducement or concealment.

                                          iv.     Additional Factors

          Finally, the Court must address (1) whether TTR has a meritorious defense; (2) whether

 Plaintiff would be prejudiced should the Court decline to grant default judgment; and (3) whether

 TTR’s conduct is culpable. See Emcasco Ins. Co. v. Sambrick, 834 F.2d 71, 73 (3d Cir. 1987).

 First, there is no indication that TTR has a meritorious defense to Plaintiff’s breach of contract

 claim. Despite many opportunities and warnings, TTR has failed to respond to the Amended

 Complaint, and the alleged facts do not suggest that a meritorious defense exists. 13 Moreover,

 TTR’s failure to obtain new counsel and defend this action has prejudiced Plaintiff because it “has

 incurred additional costs, has been unable to move forward with the case, and has been delayed in

 receiving relief.” See Aetrex Worldwide, Inc. v. Sourcing For You Ltd., No. 14-2504, 2019 WL

 1349763, at *2 (D.N.J. Mar. 26, 2019) (citing Malik v. Hannah, 661 F. Supp. 2d 485, 490–91

 (D.N.J. 2009)). Finally, TTR’s failure to appear or otherwise participate in proceedings after

 B&P’s withdrawal also reflects its culpability. See Artilligence, Inc. v. Natrol, Inc., No. 12-1167,

 2014 WL 5093167, at *3 (D.N.J. Oct. 10, 2014) (“Plaintiffs’ complete failure to participate in this

 lawsuit or communicate with the Court demonstrates their culpability.”) (citing Slover v. Live

 Universe, Inc., No. 08-02645, 2009 WL 606133, at *2 (D.N.J. Mar. 9, 2009) (noting that


 12
   Moreover, there is nothing to suggest that as of July 1, 2016, TTR had knowledge of any counterfeit goods being
 offered for sale through its Amazon account.
 13
   Because “the Court must accept the truthfulness of [Plaintiff’s] well pled allegations” where TTR has failed to plead
 or otherwise respond, see Knights Franchise Sys., Inc. v. Gauri Shivam LLC, No. 10-5895, 2011 WL 2909321, at *2
 (D.N.J. July 18, 2011), any disruption to TTR’s Amazon account is irrelevant as it is alleged that payment to Plaintiff
 under the agreement was never conditioned on Amazon’s payment to TTR. (See Am. Compl. ¶ 19.)

                                                          15
Case 2:17-cv-12008-SDW-LDW Document 99 Filed 09/08/20 Page 16 of 24 PageID: 939




 culpability may be presumed when a party “has failed to answer, move, or otherwise respond”)).

                                                  v.     Damages

          Although Plaintiff’s factual allegations are accepted as true with respect to its motion for

 default judgment, the Court need not accept allegations that pertain to damages. See Comdyne I,

 908 F.2d at 1149. Pursuant to Rule 55(b)(2) the court “may conduct hearings” in order “to

 determine the amount of damages.” “A claim for damages is not a ‘sum certain unless there is no

 doubt as to the amount to which a plaintiff is entitled as a result of the defendant’s default.’”

 Boards of Trustees of operating Engineers Local 825 Welfare Fund v. Robert Silagy Landscaping

 Inc., No. 06-1795, 2006 WL 3308578, at *3 (D.N.J. Nov. 13, 2006) (quoting KPS Assocs., Inc. v.

 Designs By FMC, Inc., 318 F.3d 1, 19 (1st Cir. 2003)). “Such situations include actions on

 negotiable instruments, or similar actions where the damages sought can be determined without

 resort to extrinsic proof.” Id. (quoting KPS Assocs., at 318 F.3d 19–20). Plaintiff has not submitted

 documentation to substantiate its claim for damages that relate to purchase orders it fulfilled for

 TTR, specifically the alleged unpaid balance of $159,309.17. 14 Thus, submission of documentary

 evidence supporting the amount of damages sought must be provided within 30 days of the date

 of this opinion.

          Accordingly, for the reasons previously stated, Plaintiff’s motion for default judgment

 against TTR is GRANTED with respect to its breach of contract claim 15 and DENIED as to the

 remainder of claims.




 14
   Plaintiff initially claims that in partial satisfaction of the debt owed, Defendants paid $300,000 on March 16, 2017,
 but when the Amended Complaint was filed on May 24, 2018, only $222,512.59 in inventory was remitted to Plaintiff.
 (Am. Compl. ¶¶ 15–16.) Plaintiff then maintains that the balance owed to it as of May 24, 2018, is $159,309.17. (Am.
 Compl. ¶ 17; D.E. 86-1 at 2, 6, 9–10, 12.) It is entirely unclear whether or how the former figures relate to the latter.
 15
   As stated above, the total amount of damages is subject to this Court’s review of additional documentation to be
 submitted by Plaintiff.

                                                           16
Case 2:17-cv-12008-SDW-LDW Document 99 Filed 09/08/20 Page 17 of 24 PageID: 940




                               B. Motions for Summary Judgment

                                 i.   Piercing the Corporate Veil

        Plaintiff moves for summary judgment against SM for liability under Counts I–V that hinge

 on SM’s alleged dominion and control over TTR, which “was operated as the alter ego of [SM].”

 (Am. Compl. ¶¶ 24, 30, 39, 48, 52.) For personal liability to attach to SM, Plaintiff must show

 that he pierced TTR’s corporate veil “which courts generally will not do absent fraud or injustice.”

 See Corestar Int’l Pte. Ltd. v. LPB Commc’ns, Inc., 513 F. Supp. 2d 107, 127 (D.N.J. 2007).

 “Personal liability will only be imposed if it is demonstrated that the officer or director disregarded

 the corporate form and ‘utilize[d] the corporation as a vehicle for committing equitable or legal

 fraud.’” Id. (quoting Marascio v. Campanella, 689 A.2d 852, 858 (N.J. 1997)).

        Under New Jersey law, there are two required elements to pierce the corporate veil: “First,

 there must be such unity of interest and ownership that the separate personalities of the corporation

 and the individual no longer exist. Second, the circumstances must indicate that adherence to the

 fiction of separate corporate existence would sanction a fraud or promote injustice.” State Capital

 Title & Abstract Co. v. Pappas Bus. Services, LLC, 646 F. Supp. 2d 668, 679 (D.N.J. 2009)

 (quoting The Mall at IV Group Properties, LLC v. Roberts, No. 02-4692, 2005 WL 3338369, at

 *3 (D.N.J. Dec. 8, 2005)). The court may consider various factors, including “failure to observe

 corporate formalities, gross undercapitalization, absence of corporate records, siphoning of funds

 of the corporation, and the corporation’s existence as a façade for the operations of the dominant

 stockholder.” CHNJ Inv’rs, LLC v. Koger, No. 12-1467, 2013 WL 1192400, at *8 (D.N.J. Mar.

 21, 2013) (citing Craig v. Lake Asbestos of Quebec, Ltd., 843 F.2d 145, 150 (3d Cir. 1988)).

        Here, Plaintiff has failed to set forth any evidence to allow this Court to conclude that there

 is no genuine issue of material fact with respect to SM’s complete dominion and control over TTR.



                                                   17
Case 2:17-cv-12008-SDW-LDW Document 99 Filed 09/08/20 Page 18 of 24 PageID: 941




 Although Plaintiff alleges that “[u]pon information and belief, [SM] exercised complete control

 and domination of the finances, policy, and business practices of [TTR] to such an extent that

 [TTR] had no independent identity of its own . . . . [and] treated [TTR’s] bank account and credit

 cards as his own and commingled the funds of [TTR] with his personal account” (see Am. Compl.

 ¶¶ 49–50), Plaintiff entirely fails to substantiate these accusations after the close of fact discovery.

 For example, Plaintiff deposed SM (see Plt. SMF ¶ 37; Blaker Cert. ¶ 38), and yet did not include

 any quotation or portion of SM’s deposition transcript in the record submitted to this Court. (See

 generally Plt. SMF; see also Blaker Cert.) The record does not contain a single bank or credit card

 statement, financial document or any other indicia of SM’s alleged exercise of dominion and

 control over TTR. Rather, Plaintiff rests its argument on one employment agreement from 2015

 “executed between [SM] and [TTR] in which he received 5% ownership of the company after 12

 months of employment.” (D.E. 87-2 at 4 (citing Blaker Cert. at 94–103, Ex. N.)) Plaintiff

 continues that “[b]y [SM’s] complete exercise of dominion and control, [TTR] was operated as

 the alter ego of [SM].” (Id.) No reasonable juror could conclude that this agreement, purporting

 to convey a mere 5% ownership to SM, evidences his “complete” control over TTR. In addition,

 contrary to Plaintiff’s contention, the agreement was never executed. (See Blaker Cert. at 94–103,

 Ex. N (reflecting no signatures).) Second, the document is not a final version because it contains

 multiple track changes and a watermark denoting “Redline” stamped across each page. (See id.)

         Notwithstanding that SM’s employment and/or ownership status is a disputed fact, there is

 not one iota of evidence to suggest that SM disregarded corporate formalities and shared a unity

 of interest and ownership in TTR which extinguished their separate personalities. 16 See Corestar,



 16
    Thus, even if SM owned 5% of TTR as Plaintiff suggests, there is no indication that SM exercised complete
 dominion and control over TTR. See City of Atl. City v. Zemurray St. Capital, LLC, No. 14-5169, 2017 WL 6638203,
 at *19 (D.N.J. Dec. 29, 2017) (“Simply showing ownership falls far short of showing the disregard of corporate

                                                       18
Case 2:17-cv-12008-SDW-LDW Document 99 Filed 09/08/20 Page 19 of 24 PageID: 942




 513 F. Supp. 2d at 128 (granting summary judgment in favor of individual corporate officers

 because plaintiff failed to present evidence that they “acted in any capacity other than” their

 respective executive roles); see also City of Atl. City, 2017 WL 6638203, at *19 (granting

 defendants’ motion for summary judgment on all claims because plaintiff did not meet its burden

 in showing the abuse of corporate formalities). For these reasons, SM’s cross-motion for summary

 judgment on Counts I–V is granted.

                                     C. Plaintiff’s Motions for Sanctions

                                            i.     Rule 37 Sanctions

          Plaintiff moves to impose sanctions under Rule 37 against SM, TTR, and B&P, for failure

 to produce discovery pertaining TTR’s now dismissed Counterclaims. (D.E. 86-1 at 12–16; D.E.

 87-2 at 7–12.) Plaintiff maintains that Defendants, along with their former counsel B&P, 17 knew

 that TTR’s Counterclaims—premised on Plaintiff’s alleged role in providing TTR with counterfeit

 goods—were frivolous. Plaintiff contends that Defendants and B&P intentionally withheld

 documents, specifically TTR’s settlement agreements with Apple and Amazon, which allegedly

 substantiated that Plaintiff did not provide TTR counterfeit products. (D.E. 86-1 at 13; D.E. 87-2

 at 9.) The Apple agreement, executed in July 2017 (Blaker Cert. at 58, Ex. H.), was purportedly

 referenced in SM’s certification attached to his December 13, 2017 motion to dismiss the original

 complaint which was filed by B&P on his behalf. (D.E. 86-1 at 15, 18; D.E. 87-2 at 10.)

 Defendants’ Answer and TTR’s Counterclaims were filed on June 19, 2018. (D.E. 12.)

          Relevant here, on March 9, 2020, Judge Wettre denied Plaintiff’s previous motion for Rule



 formalities, as business entities are formed for the very purpose of insulating individual owners and related companies
 from liability.”)
 17
    B&P formerly represented both TTR and SM at the time SM filed a motion to dismiss on December 13, 2017. (See
 D.E. 3-1, 3-8.) SM retained substitute counsel on June 5, 2019. (See D.E. 44.) B&P was relieved as counsel for TTR
 on January 2, 2020. (D.E. 77.)


                                                          19
Case 2:17-cv-12008-SDW-LDW Document 99 Filed 09/08/20 Page 20 of 24 PageID: 943




 37 sanctions against Defendants for failure to identify a discovery order that was violated. (D.E.

 82 at 5.) Now, Plaintiff adds B&P as an intended recipient of the requested Rule 37 sanctions and

 claims that the Court’s February 13, 2019 Order requiring fact discovery to be completed by April

 30, 2019 (see D.E. 31), was violated. 18 (D.E. 86-1 at 14; D.E. 87-2 at 9.) The record also reflects

 that on April 4, 2019, the Court extended fact discovery again through May 31, 2019. (D.E. 34.)

 On May 10, 2019, B&P wrote to the Court in response to Plaintiff’s April 30, 2019 request to file

 a motion to strike Defendants’ Answer for failure to comply with discovery requests:

                     Defendants’ counsel did agree to reach out to Defendants to have
                     them search for any communications in the categories described by
                     the Letter. Consistent with that agreement and our continuing
                     obligations, we have forwarded that request to our clients. To date,
                     our clients have not located any responsive documents. Defendants
                     extant responses and production are compliant and this firm is not
                     in possession of any additional documents responsive to Plaintiffs
                     requests.

 (D.E. 35; D.E. 37 at 2; Blaker Cert. at 42, Ex. E.) On June 19, 2019, after multiple telephone

 conferences and a letter from Plaintiff filed on May 13, 2019, seeking leave to file sanctions for

 Defendants’ failure to comply with discovery (see D.E. 38), the Court ordered all outstanding

 written discovery to be produced by June 28, 2019. (D.E. 51.) Plaintiff concedes that it “received

 the requested discovery” by the June 28, 2019 deadline. (D.E. 86-1 at 15; D.E. 87-2 at 11.)

            As a preliminary matter, because there are no remaining counterclaims for this Court to

 dismiss as a type of sanction, the alleged misconduct will not be explicitly reviewed under each

 Poulis factor. See Hogan, 536 F. App’x at 211–12 (stating that a finding of bad faith under the

 Poulis factors “is merely one factor to consider . . . in imposing th[e] more drastic sanction [of

 dismissal]” and is not required before imposing monetary sanctions pursuant to Rule 37(b)). The

 Court may still, however, impose attorneys’ fees as an alternative sanction pursuant to Rule


 18
      The original deadline for fact discovery was set for February 28, 2019. (D.E. 27.)

                                                            20
Case 2:17-cv-12008-SDW-LDW Document 99 Filed 09/08/20 Page 21 of 24 PageID: 944




 37(b)(2)(C) for failure to comply with this Court’s February 13, 2019 and April 4, 2019 discovery

 orders. Importantly, “[s]anctions may be appropriate when a party has pointedly withheld, despite

 orders to produce, especially relevant or detrimental documents.” Virtual Studios, 2015 WL

 6150944, at *3 (citing Gallant v. Telebrands Corp., 35 F. Supp. 2d 378, 404 (D.N.J. 1998)) (stating

 that “Rule 37(b) authorizes the imposition of reasonable expenses incurred by a party’s derelict

 discovery practices, unless the violation is ‘substantially justified.’”).

         Because Plaintiff provides nothing to suggest that the representations made in B&P’s May

 10, 2019 letter were false, the Court declines to impose Rule 37 sanctions against B&P. There is

 no indication that B&P acted in bad faith, had possession of the Apple/Amazon agreements prior

 to its May 10, 2019 letter, or withheld other relevant discovery. Plaintiff asks this Court to infer

 that B&P had possession of the Apple agreement because it filed SM’s December 13, 2017

 certification in which the agreement was merely referenced.            The Court will not entertain

 Plaintiff’s unsupported assumption. Accordingly, Plaintiff’s motion for Rule 37 sanctions against

 B&P is denied.

         On the other hand, TTR must have possessed the agreement that it reached with Apple,

 which was executed in July 2017 and eventually produced by June 28, 2019. (See D.E. 86-1 at

 15–16 (citing Blaker Cert. at 51, Ex. H.)) Because TTR has failed to appear, there is no justified

 reason before the Court explaining why this documentation was withheld. When viewed in light

 of the parties’ docketed letters, court conferences, and discovery extensions spanning nearly four

 months, the Court finds it appropriate to sanction TTR under Rule 37(b)(2)(C) for failure to obey

 the Court’s February 13, 2019 and April 4, 2019 orders. See Barkouras v. Hecker, No. 06-366,

 2007 WL 777664, at *8 (D.N.J. Mar. 12, 2007) (awarding attorneys’ fees under Rule 37 where

 defendants failed to produce a document containing information on a significant issue). Because



                                                   21
Case 2:17-cv-12008-SDW-LDW Document 99 Filed 09/08/20 Page 22 of 24 PageID: 945




 it is unclear whether SM possessed the Apple agreement or had been involved with TTR during

 the discovery period, Rule 37 sanctions will not be imposed against SM. In sum, Plaintiff’s motion

 for Rule 37 sanctions against TTR in the form of reasonable attorneys’ fees is granted, and its

 motion for Rule 37 sanctions against SM is denied.

           Plaintiff requests $29,500 in attorneys’ fees from TTR. (D.E. 86-1 at 6.) Although

 Plaintiff submits multiple invoices from counsel, it did not provide totals for each invoice or

 counsel’s hourly rate, and further failed to explain why many billing entries are entirely redacted.

 (See Blaker Cert., at 64–83 Ex. J.) 19 Moreover, the corresponding certification is from Plaintiff’s

 President, not Plaintiff’s counsel. (See D.E. 86-2 ¶ 1.) Thus, supplemental documentation from

 Plaintiff’s counsel in the form of a declaration or affidavit detailing its fees and costs, including

 the total number of hours spent at a given billing rate, is required and must be submitted within 30

 days of the date of this opinion.

                                          ii.    Rule 11 Sanctions

         Finally, Plaintiff also moves to impose sanctions under Rule 11 against SM, TTR, and B&P

 for “fil[ing] a frivolous Counterclaim.” (D.E. 86-1 at 17; D.E. 87-2 at 12.) Plaintiff’s arguments

 for the imposition of sanctions under Rule 11 are nearly identical to its arguments set forth under

 Rule 37, adding that Plaintiff was forced to conduct depositions of SM and a TTR representative

 “and question them about the veracity of [TTR’s] Counterclaim[s].” (Compare D.E. 86-1 at 12–

 16 and D.E. 87-2 at 7–12, with D.E. 86-1 at 17–20 and D.E. 87-2 at 12–15.)

         For the same reasons noted above, Rule 11 sanctions are not warranted: there is no

 objective indication that B&P acted unreasonably under the circumstances in filing or declining to



 19
   The Court notes that Exhibit J to the Blaker Certification submitted in support of Plaintiff’s motion for summary
 judgment (D.E. 87-3) is identical to Exhibit J in the Blaker Certification submitted in support of its motion for
 sanctions against TTR (D.E. 86-2).

                                                         22
Case 2:17-cv-12008-SDW-LDW Document 99 Filed 09/08/20 Page 23 of 24 PageID: 946




 withdraw TTR’s now dismissed Counterclaim. 20 See, e.g., Gordon v. United Cont’l Holding, Inc.,

 73 F. Supp. 3d 472, 481 (D.N.J. 2014). Moreover, this is not an exceptional circumstance in which

 sanctions would be appropriate. Thus, Plaintiff’s motion for Rule 11 sanctions against B&P is

 denied.

           Next, by its plain terms, Rule 11(b) applies to either “an attorney or unrepresented party”

 who presents “a pleading, written motion, or other paper” to the court. (emphasis added). Under

 Rule 11(c), sanctions are available to “any attorney, law firm, or party that violated the rule or is

 responsible for the violation.” Sanctions are not warranted against TTR nor SM because neither

 filed “a pleading, written motion, or other paper” in connection with TTR’s Counterclaims as an

 unrepresented party. At the time TTR maintained its allegedly frivolous Counterclaims, both TTR

 and SM were represented by B&P. (See supra Section IV.C.i, n.17). Thus, because it has already

 been concluded that B&P did not violate Rule 11(b), there is no violation for which this Court can

 hold the Defendants responsible under Rule 11(c). Accordingly, Plaintiff’s motions for Rule 11

 sanctions against the Defendants are denied.

 V.        CONCLUSION

           For the reasons set forth above, Plaintiff’s Motion for Default Judgment is GRANTED in

 part and DENIED in part; Plaintiff’s Motion for Summary Judgment is DENIED; SM’s Cross-

 Motion for Summary Judgment is GRANTED; Plaintiff’s Motion for Sanctions pursuant to Rule

 37 against TTR is GRANTED; Plaintiff’s Motions for Sanctions pursuant to Rule 37 against SM



 20
   In any event, it appears that Plaintiff failed “to comply with Rule 11(c)(2), which requires that a sanctions motion
 be ‘made separately from any other motion,’ and that it be served but not ‘filed or . . . presented to the court if the
 challenged [action] is withdrawn or appropriately corrected within 21 days after service [.]’” Metro. Life Ins. Co. v.
 Kalenevitch, 502 F. App’x 123, 124 (3d Cir. 2012) (quoting Fed. R. Civ. P. 11(c)(2)). Here, Plaintiff did not file its
 Rule 11 motions separate from its motions for default judgment, summary judgment, and sanctions under Rule 37.
 (See D.E. 86, 87.) In addition, notwithstanding Plaintiff’s February 14, 2019 letter to B&P threatening Rule 11
 sanctions (see D.E. 94 at 4 (citing D.E. 86-2, Ex. C)), it is not apparent to this Court that Plaintiff served its Rule 11
 motion on B&P 21 days before it was filed on April 9, 2020.

                                                            23
Case 2:17-cv-12008-SDW-LDW Document 99 Filed 09/08/20 Page 24 of 24 PageID: 947




 and B&P are DENIED; and Plaintiff’s Motions for Sanctions pursuant to Rule 11 against B&P

 and Defendants are DENIED. An appropriate order follows.

                                                 ___/s/ Susan D. Wigenton_____
                                                 SUSAN D. WIGENTON, U.S.D.J.

 Orig:        Clerk
 cc:          Leda D. Wettre, U.S.M.J.
              Parties




                                            24
